The plaintiffs in error will be designated as defendants, and the defendants in error as plaintiffs, in accord with their respective titles in the trial court. *Page 495 
This is an action by plaintiffs against defendants to vacate and set aside a special assessment of $440, based upon a finding of a drainage benefit, and to perpetually enjoin the collection of the same against their northwest quarter (1/4) of the northwest quarter (1/4) of section twenty-three (23), in township fourteen (14) north, of range two (2) east of the Indian meridian, in Lincoln county, as a part of drainage district No. 1, of said county. From a judgment in favor of the plaintiffs, the defendants bring the case here for review.
Except as to the real property affected and the owner of the same, this case is practically identical in the facts thereof and precisely identical in the questions presented for decision with the case of Gayman et al. v. Mullen ante, p. 477,161 P. 1051, decided at this time. The opinion and syllabus in the last-mentioned case are adopted as the opinion and syllabus in this case.
The judgment is reversed, and the cause remanded, with instructions to dismiss plaintiffs' petition.
SHARP, HARDY, and TURNER, JJ., concur; KANE, C. J. not participating. *Page 496